Citation Nr: 0317242	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days for a service-
connected condition.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, attorney at 
law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to August 
1970. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California, which increased the rating for the 
veteran's PTSD from 30 to 50 percent, effective February 8, 
1999, the date of receipt of his claim.  The rating decision 
also denied entitlement to a temporary total evaluation due 
to hospital treatment in excess of 21 days for a service-
connected disability under 38 C.F.R. § 4.29.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
PTSD results in nightmares and flashbacks, difficulty in 
establishing and maintaining effective social relationships, 
and disturbances of motivation and mood; the preponderance of 
the evidence is against symptoms that more nearly approximate 
deficiencies in most areas, such as work, family relations, 
judgment, thinking or mood due to such symptoms as suicidal 
ideation; obsessional rituals; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, 
illogical obscure or irrelevant speech; spatial 
disorientation; or neglect of personal appearance and 
hygiene.

3.  The veteran was an inpatient at a private facility from 
March 30, 1999, to April 28, 1999, for participation in a 
private clinical research study, with the diagnosis of 
schizophrenia; the treatment records and a post-hospital 
medical statement do not show that he was treated for 
service-connected PTSD during that hospitalization. 


CONCLUSIONS OF LAW

1.  An evaluation in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2002).

2.  The criteria for a temporary total rating based on a 
private hospitalization from March July 17 to November 13, 
2000, have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.29 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 1999 rating decision on appeal, 
the January 2000 statement of the case (SOC), March 2000, 
September 2000 and February 2003 supplemental statements of 
the case (SSOCs), and correspondence sent to the veteran by 
the RO, adequately informed him of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.  The rating decision on 
appeal and SOC set forth the pertinent laws and regulations.  
The February 2003 SSOC set forth the regulations implementing 
the VCAA, including that VA would assist the veteran in 
obtaining government or private medical or employment 
records, provided that the veteran sufficiently identified 
the records sought and submitted releases as necessary.  In 
light of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, the RO contacted the veteran by letter 
in June 1999 and asked him to identify all medical providers 
who treated him for PTSD.  VA has obtained all indicated 
medical records.  The February 2003 SSOC informed the veteran 
that would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.

As to any duty to provide an examination and/or obtain an 
opinion addressing the severity of the veteran's service-
connected disability, the Board notes that the RO provided 
the veteran a VA examination in July 2002.  Under this 
circumstance, there is no duty to provide an additional 
examination.  See section 3 of the VCAA (codified as amended 
at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. Reg. at 
45,626-45,627, 45,631 (codified as amended at 38 C.F.R. § 
3.159(c)(4)).  

Factual Background

The veteran contends that the current 50 percent evaluation 
assigned for his PTSD does not adequately reflect the 
severity of that disability.  The veteran also contends that 
he was hospitalized at a private facility from March 30, 
1999, to April 28, 1999, for the treatment of his service-
connected PTSD.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

An April 1999 letter from the medical director of a private 
medical group provides that the veteran was an inpatient at a 
private facility from March 30, 1999, to April 28, 1999, for 
participation in a clinical research study.  The veteran's 
diagnosis was schizophrenia.  Hospitalization notes provide 
that the veteran's admitting diagnosis was schizophrenia and 
that the study involved a medication.

VA treatment records indicate that the veteran has received 
psychiatric treatment during the appeal period.  Diagnoses 
included PTSD, bipolar, major depression.  A VA treatment 
note dated in July 1999 indicates that the it was the first 
follow-up since the veteran was discharged from the research 
program where he was evaluated on Zyprexa.  The veteran found 
the medication to be very helpful, reducing anxiety and AH 
(sic).  The veteran appeared fairly calm and in good control.  
The impression was PTSD.  

An October 1999 VA examination report provides that the 
veteran's claims file was reviewed, and sets forth a 
pertinent history of the veteran's psychiatric history.  The 
veteran stated that he lived with his fiancée, her daughters 
and her two granddaughters in Oklahoma.  He said that he got 
along well with everyone in the household but also said that 
his fiancée always criticized him and that when things became 
strained he would leave for Los Angeles and stay with his own 
relatives.  

The veteran's subjective complaints were distressing 
nightmares once or twice a month, and intrusive recollections 
or flashbacks.  These were very vivid images of specific 
trauma events and occurred frequently.  They were triggered 
by helicopters, gunfire and any depiction of violence or 
chaos.  The flashbacks last from 30 seconds to two minutes 
and drained the veteran of all energy for the remainder of 
the day.  The veteran also said that he did not trust people 
and isolated himself from others and said he would be better 
if he lived by himself.  The veteran reported waking up 
frequently and averaging three to four hours of sleep per 
night.  He reported being constantly on edge and irritable.  
He reported signs of hypervigilance and was constantly on 
guard.  He also reported general demoralization, loss of 
interest and motivation.  He said that he was not able to 
cope as well as he did previously and had an increasing 
desire to isolate himself and live by himself.  

Mental status examination found that the veteran was alert 
and oriented, with generally appropriate social interaction.  
Thought processes were generally logical and insight and 
judgment seemed fair.  There was no evidence of paranoia or 
delusions although there was some general suspiciousness and 
mistrust.  The veteran reported visual and auditory 
hallucinations, and denied suicidal or homicidal ideation, 
intention or plan.  

The Axis I diagnosis was PTSD.  The Global Assessment of 
Functioning (GAF) score was 35.  The examiner stated that the 
veteran continued to meet the diagnostic criteria for PTSD.  
The veteran had a history of depressed moods and mood swings 
associated with PTSD (possible in association with past 
substance abuse), which appeared to have led to various 
additional diagnoses including bipolar disorder or 
schizoaffective disorder.  However, the examiner stated the 
opinion that the veteran's current symptoms did not appear to 
merit an additional diagnosis at the present time.  The 
examiner pointed out that the veteran was highly motivated to 
qualify for inpatient clinical research trials and this 
enthusiasm to qualify could lead unintentionally to some 
inaccuracy of symptom presentation and diagnoses in the 
future.  The examiner also said that the veteran's symptoms 
resulted in impairment in both social and industrial 
functioning.  His various symptoms caused him to lose 
concentration and motivation in productive tasks and to 
isolate himself from others.  He was not able to tolerate the 
normal give and take and unpredictability present in the 
competitive work place.  He had tried to do self-paced work 
at home a few years earlier but was unable to sustain it due 
to disruptive concentration and motivation due to his PTSD 
symptom.  

An October 2000 VA Bio-Psycho-Social Assessment and Initial 
Plan provides an Axis I diagnosis of PTSD, rule out psychotic 
disorder NOS.  The Axis V (present GAF) score was 50.  

The report of a July 2002 VA examination reflects that the 
information presented was obtained from the veteran.  In 
addition, there were multiple progress notes from the VA 
outpatient clinics and psychiatric assessments from 
psychiatric hospitalizations.  The veteran reported that he 
currently had flashbacks two or three times a week of 
incidents in Vietnam.  He avoided thoughts, places and 
activities that reminded him of the events.  He was socially 
isolated.  He had mood changes and episodes of anger and 
outbursts of temper.  He reported hearing voices, and 
feelings of paranoid persecution.  He was unable to sleep for 
more than two or three hours a night.  He currently took 
Zyprexa, described as a mood stabilizer and anti-psychotic 
medication.  He saw a psychiatrist regularly at East L.A. 
Outpatient clinic and attended group sessions for PTSD and 
depression there as well.  The veteran reported past work as 
a musician for many years.  Currently, he could not focus or 
concentrate and did not work or compose.  The veteran was in 
his second marriage, the first having ended in divorce.  He 
said that his symptoms impaired his marital relationship and 
that he had problems communicating with his spouse, and 
problems keeping relationships and trusting people.  

The report provides that the veteran was currently living 
with his wife and child in an apartment.  He took care of his 
grooming and hygiene regularly, which were average on the day 
of the examination.  He was clean and neat.  He did minimal 
household chores, errands, shopping and cooking.  He spent 
his time at home helping his wife with the chores and playing 
with the baby.  The veteran got along with family members, 
did not have close friends and had no problems with his 
neighbors.  He could focus attention, had no difficulty 
completing household tasks and no difficulty making 
decisions.  

On mental status examination, the veteran's mood was 
dysphoric, his affect was slightly constricted to the mood, 
and he denied homicidal ideation or intent.  He had no 
looseness of association, tangentiality or circumstantiality.  
The veteran was alert and oriented to time, place, person and 
purpose.  His concentration was intact.  His insight and 
judgment were good.  

The Axis I diagnosis was PTSD, chronic; schizoaffective 
disorder, bipolar type.  The Axis V GAF score for PTSD was 
65.  The Axis V GAF score for schizoaffective disorder, 
bipolar type, was 60.  In a discussion, the examiner stated 
that based on the reviewed records and interview, the veteran 
had symptoms of chronic PTSD and chronic symptoms of 
perceptual disturbances such as hearing voices and having 
delusional thinking.  He also had multiple periods of mood 
disorder, which was consistent with his diagnosis of 
schizoaffective disorder.  

Legal Analysis

Entitlement to an evaluation in excess of 50 percent for PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. 38 C.F.R. § 4.7.

Under the provisions of the Rating Schedule, a 50 percent 
evaluation for PTSD is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Based on a thorough review of the record, the Board finds 
that while some evidence is favorable to the veteran's claim, 
ultimately the preponderance of the evidence is against his 
claim for an evaluation in excess of 50 percent for PTSD.  

The veteran's October 1999 GAF score of 35 is evidence in 
favor of a 70 percent evaluation.  By definition, the GAF 
scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2002).  According to the GAF scale, a score 
of between 31 and 40 represents some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family 
and is unable to work; child frequently beats up younger 
children, is defiant at home and is failing at school) 
(emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.

On the other hand, the Board finds that the greater part of 
the evidence of record fails to support an evaluation in 
excess of 50 percent.  The veteran's GAF scores of 50 in 
October 2000 and 65 for PTSD (compared to 60 for 
schizoaffective disorder) in July 2002 indicate that the 
veteran's PTSD symptoms fail to warrant an evaluation in 
excess of 50 percent.  They also indicate that the veteran's 
PTSD has improved.  According to the GAF Scale, a score of 
between 31 and 40 represents some impairment in reality 
testing or communication or major impairment in several areas 
such as work, family, thinking, judgment or mood.  A score 
between 41 and 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job) 
(emphasis in original).  A score of between 61 and 70 
represents some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships (emphasis in 
original).  DSM-IV at 32; 38 C.F.R. § 4.125.

Similarly, the July 1999 VA treatment note stating that the 
veteran was fairly calm and in good control is evidence 
against entitlement to an evaluation in excess of 50 percent.  

The Board finds that the VA examination findings are 
additional evidence against an evaluation in excess of 50 
percent.  With reference to some of the criteria for a 70 
percent evaluation, the Board observes that on examination in 
October 1999, the veteran said that while he sometimes went 
to stay with his own relatives, he got along well with 
everyone in his household.  The veteran's thought processes 
were logical and he had generally appropriate social 
interaction and his insight and judgment seemed fair.  He 
denied suicidal or homicidal ideation, intention or plan.  On 
evaluation the veteran in July 2002, he was married and 
living with his spouse and children, took care of his hygiene 
and grooming, and had good insight and judgment.  He had 
intact concentration, and no looseness of association, 
tangentiality or circumstantiality.  He denied homicidal or 
suicidal ideation or intent.  He could focus attention, had 
no difficulty completing household tasks and no difficulty 
making decisions.  

In denying a claim in excess of 50 percent, the Board 
observes that only one VA examination, the one conducted in 
October 1999, led to a conclusion that the veteran's PTSD was 
his sole psychiatric disorder.  By contrast, the July 2002 VA 
examination report distinguishes the veteran's service-
connected PTSD as being less disabling than his non-service-
connected schizoaffective disorder, bipolar type.  Further, a 
diagnosis of schizophrenia was made by a private hospital in 
April 1999.  The latter diagnosis is quite significant as it 
was before and after a period of inpatient observation and 
evaluation for several weeks versus after a one hour 
examination.  Moreover, diagnoses of bipolar and major 
depression were made by a VA provider in July 1999.  An 
October 2000 VA examiner provided a diagnosis of ruleout 
psychotic disorder, NOS.  The July 2002 VA examination 
resulted in a diagnosis of schizoaffective disorder, bipolar 
type.  This report also observed that the veteran was treated 
with Zyprexa, an anti-psychotic medication to stabilize his 
moods, implying that the veteran's symptoms were due to 
schizoaffective disorder.  The significance of these 
additional diagnoses and treatment for a psychotic disorder 
is that they are evidence that some of the veteran's 
psychiatric impairment is due to his non-service-connected 
psychiatric disorder.  In fact, the most recent VA 
psychiatric examiner assigned two separate GAF scores for the 
veteran's PTSD and schizophrenia; 65 and 60, respectively.  

When considering all of the relevant evidence of record, the 
Board finds that the preponderance of the evidence is against 
PTSD manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
suicidal ideation; obsessional rituals; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control, illogical obscure or irrelevant speech; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  Thus, his PTSD symptomatology does not more nearly 
approximates the criteria for a 70 percent rating.

The Board has considered remanding this case for another 
psychiatric examination that includes an opinion 
distinguishing symptoms and impairment due to PTSD versus 
nonservice-connected schizophrenia.  However, even taking 
into consideration the overall psychiatric impairment as 
reflected by the GAF scores in recent years, these findings, 
when considered in toto, do not show social and industrial 
impairment that more nearly approximates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning deficiencies in most 
areas.  That is, the Average GAF scale score is consistent 
with a 50 percent rating.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32].

The Board observes that in the February 2003 rating decision, 
the RO declined to send this claim to the VA Central Office 
for additional compensation under 38 C.F.R. § 3.321.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra- schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  There is no evidence in the claims 
file of particular circumstances that render impractical the 
application of the regular rating criteria, the General 
Rating Formula for Mental Disorders.  There is no evidence in 
the claims file that the veteran's service-connected PTSD has 
required frequent periods of hospitalization.  Although the 
October 1999 VA examination found that the veteran was unable 
to tolerate the normal give and take and unpredictability in 
the work place or sustain self-paced work at home, there is 
no documentary evidence in the claims file that because of 
his service-connected PTSD, the veteran has been uniquely 
economically harmed beyond the degree of disability 
anticipated at the current 50 percent evaluation.  The 
veteran has submitted no employment records referring to any 
poor job performance stemming from his service-connected 
PTSD.

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.

Entitlement to a Temporary Total Evaluation Pursuant to 38 
C.F.R. § 4.29.

According to the applicable regulations, a total disability 
rating will be assigned without regard to other provisions of 
the rating schedule when it is established that a service-
connected disability has required hospital treatment in VA or 
an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  38 C.F.R. § 
4.29.  Notwithstanding that hospital admission was for a 
disability not service-connected, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to a total rating will be granted 
from the first day of such treatment.  38 C.F.R. § 4.29(b).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a temporary total disability evaluation 
pursuant to section 4.29.  The medical records pertaining to 
the veteran's hospitalization from March 30, 1999, to April 
28, 1999, specify that it was for research purposes, and that 
his sole diagnosis was schizophrenia.  The records do not 
indicate that he underwent any treatment for PTSD during that 
time.  While a subsequent psychiatric examination indicates 
that the veteran's sole psychiatric disability was PTSD and 
an out-patient clinic note following the hospitalization 
refers only to PTSD, as noted in the analysis of the 
increased rating issue on appeal, the preponderance of the 
evidence, to include additional out-patient clinic records, 
evidence of treatment with anti-psychotic medication, the 
most recent VA psychiatric examination and, most importantly, 
the hospital records at issue, shows that the veteran does 
have a diagnosis of a psychotic disorder in addition to PTSD 
and the actual treatment records in question show treatment 
for schizophrenia; they do not reflect treatment for PTSD. 

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

	




ORDER

An evaluation in excess of 50 percent for PTSD is denied.

A temporary total rating based on a hospitalization from 
March 30, 1999, to April 28, 1999, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

